Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered June 17, 1985, convicting her of arson in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction. The testimony of the defendant’s accomplice was sufficiently corroborated by the testimony of other witnesses that the defendant had confessed to the commission of the arsons (see, People v Shirley, 123 AD2d 407, lv denied 69 NY2d 750).
In addition, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable *632doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the trial court did not improperly curtail the defense counsel’s cross-examination of certain witnesses. Brown, J. P., Lawrence, Weinstein and Fiber, JJ., concur.